

116 HR 6586 IH: Social Media Accountability and Account Verification Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6586IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Kinzinger introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the creation and use of fake social media accounts or profiles and the sending of fraudulent emails or other electronic messages, and to require certain social media companies to remove fake or harmful accounts and profiles from their platforms.1.Short titleThis Act may be cited as the Social Media Accountability and Account Verification Act.2.DefinitionsAs used in this Act, the following definitions apply:(1)The term appropriate congressional committees means Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. (2)The term Commission means the Federal Trade Commission.(3)The term deceptive account or profile means, with respect to a social media platform, an account or profile created by a user that—(A)(i)purports to be of an individual who is not the individual who created such account or profile; or(ii)uses the name or likeness of another individual; and(B)is utilized by a user to—(i)perpetrate or attempt to perpetrate financial or physical harm, or threat of financial or physical harm, or other crime against another user; or(ii)furnish information to other users as a means of assisting or participating in financial or physical harm, or threat of financial or physical harm, or another crime against another user.(4)The term social media company means any person that owns, manages, or operates a social media platform.(5)The term social media platform—(A)means a website or internet medium that—(i)permits a person to become a registered user, establish an account, or create a profile for the purpose of allowing users to create, share, and view user-generated content through such an account or profile; (ii)enables one or more users to generate content that can be viewed by other users of the medium; and(iii)primarily serves as a medium for users to interact with content generated by other users of the medium; and (B)does not include—(i)any such platform that serves fewer than 100,000 users;(ii)an email program, email distribution lists, multi-person text message groups, or a website that is primarily for the purpose of internet commerce; (iii)a private platform or messaging service used by an entity solely to communicate with others employed by or affiliated with such entity; or(iv)an internet-based platform whose primary purpose is—(I)to allow users to post product reviews, business reviews, travel information and reviews; or(II)to provide news or entertainment content, but that may also include a comment section for users to discuss such news or entertainment content.3.Limited rulemaking related to user account verification(a)In generalNot later than one year after the date of enactment of this Act, the Commission shall issue regulations under section 553 of title 5, United States Code, to require social media companies to remove deceptive or fraudulent accounts or profiles from their social media platforms and, to the greatest extent practicable, verify the creator of such accounts.(b)Required componentsThe regulations issued under this section shall include and be limited to the following requirements for social media companies:(1)Establishment of a readily available means by which an individual user may request a social media company to investigate and remove a deceptive account or profile or multiple similar accounts or profiles, including a requirement that the social media company, upon notification of a verified complaint regarding a deceptive user account or profile as described in this Act, responds expeditiously within a reasonable time, but no later than 45 days, to remove, or disable access to, any deceptive account or profile and any other materials and messages published through that account or profile named in such request. The Commission shall include instructions on its internet website on how a user may make such a request to a social media company.(2)If, after an investigation into the deceptive account or profile requested to be removed under paragraph (1), a social media company determines such account or profile is not deceptive, the social media company shall expeditiously within a reasonable time, but no later than 45 days, notify the individual submitting the request the reasons for making such determination. Such notification shall provide such individual the website address (or a hyperlink to such address) to the Commission’s web page so that the individual may register a complaint with the Commission that the social media company may not be in compliance with the regulations issued under this section.(3)A requirement that a social media company take escalating actions against individuals who make false or bad faith requests under paragraph (1), including a warning, suspension of any accounts of such individuals, and banning such individuals from the social media platform.(c)Public comment on other matters To be considered(1)In generalThe Commission shall solicit public comment on including in its rulemaking—(A)the most effective, feasible, and appropriate means for a social media company to verify that an account or profile is not deceptive and contrary to the purpose of this Act;(B)the feasibility, potential effectiveness, and appropriateness of a requirement for social media companies to develop programs to conduct reverse-image searches across the social media company’s social media platform, and across the internet to determine if any image of an individual used as a profile picture for a user is—(i)such individual’s actual likeness; or(ii)an image also used by other users; and(C)a requirement that if a social media company determines that a user’s profile picture is not their unique likeness after the reviews conducted pursuant to paragraph (2) to flag the account or profile for additional screening and review in an effort to determine if an account is deceptive for purposes of this Act.(2)LimitationAny reverse-image searches conducted by a social media company pursuant to a rulemaking under this section shall be conducted for the sole purpose of determining if an account or profile on such company’s social media platform is deceptive for purposes of this Act.(d)Periodic review and updatesThe Commission shall, as appropriate, but not fewer than once every 7 years, review the regulations issued pursuant to this section, and if Commission determines such regulations should be updated, the Commission shall report recommendations for such changes to the appropriate Congressional committees for consideration whether to confer additional rulemaking authority to the Commission. Nothing in this section shall be construed to confer any new authorities or powers upon the Commission beyond what is described in this section.(e)Factors To considerIn issuing the regulations under this section and any requirements imposed by such regulations, the Commission—(1)may take into consideration—(A)the size of, and the nature, scope, and complexity of, the activities engaged in by such social media companies;(B)the feasibility of complying with each regulation;(C)the current state of the art in administrative and technical means for accomplishing objectives described in subsections (a) and (b); and (D)the cost to social media companies of implementing policies, practices, and procedures necessary to comply with this Act; and(2)shall strive to make each regulation reasonable, flexible, and risk-based for different sizes and practices of social media platforms covered by this Act.4.Enforcement by Commission(a)Unfair or deceptive acts or practicesA violation of a regulation issued under section 3 shall be treated as an unfair and deceptive act or practice in violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(b)Powers of commissionThe Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act, and any social media company subject to the Commission’s authority who violates this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.). Nothing in this Act shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.(c)Effect of guidanceNo guidance issued by the Commission with respect to this Act shall confer any rights on any person, State, or locality, nor shall operate to bind the Commission or any person to the approach recommended in such guidelines. The Commission shall not base an enforcement action on, or execute a consent order based on, practices that are alleged to be inconsistent with any such guidelines, unless the practices allegedly violate a provision of such regulations.(d)Opportunity To cureBefore being assessed any civil penalty for a violation of such regulations, a social media company shall be afforded a reasonable opportunity to bring itself into compliance with such regulations. If a social media company does not meet the requirements of such regulations, the social media company shall have an opportunity to explain to the Commission the reasons for noncompliance as well as the actions the social media company intends to come into compliance with such requirements.5.ReportNot later than 2 years after the date of enactment of this Act, the Commission, in consultation with other entities, as appropriate, shall issue a report to Congress, including—(1)an assessment of—(A)general compliance with this Act by social media companies; and(B)the efficacy of social media companies’ processes to comply with this Act; and(2)any policy recommendations for Congress to consider that the Commission determines to be necessary for or would facilitate the enforcement of this Act.